Order filed March 10, 2020                                                           Formatted: Different first page header




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00676-CV
                                   ____________

                         PETRA MUELLER, Appellant

                                         V.

                        NORBERT MUELLER, Appellee


                   On Appeal from the 250th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-16-003688

                                     ORDER

      This is an appeal from a judgment signed June 26, 2018. Appellant filed a
notice of appeal on July 23, 2018. The notice of appeal is defective.

      An incorrect cause number on the notice of appeal does not defeat the
jurisdiction of the court of appeals if the instrument is a “bona fide attempt” to
invoke appellate court jurisdiction. San Antonio v. Rodriguez, 828 S.W.2d 417, 418
(Tex. 1992). An appellant should be given an opportunity to amend a defective
perfecting instrument before the court of appeals may dismiss an appeal. Grand
Prairie I.S.D. v. Southern Parts Imports, Inc., 813 S.W.2d 499, 500 (Tex. 1991).

      Appellant is ordered to file an amended notice of appeal reflecting the
correct trial court cause number.

      The amended notice of appeal shall be filed on or before March 20, 2020. If
appellant does not comply with this order, the court will consider dismissal of the
appeal for want of jurisdiction. See Tex. R. App. P. 42.3.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                          2